NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        MAR 16 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-10331

                Plaintiff-Appellee,             D.C. No.
                                                2:15-cr-00061-GEB-1
 v.

LAGRANGER JONES,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                  Garland E. Burrell, Jr., District Judge, Presiding

                            Submitted March 14, 2018**
                             San Francisco, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and RAKOFF,*** Senior
District Judge.

      Defendant-Appellant LaGranger Jones appeals his 210-month sentence for

distribution of methamphetamine and conspiracy to distribute methamphetamine


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Jed S. Rakoff, Senior United States District Judge for
the Southern District of New York, sitting by designation.
under 21 U.S.C. §§ 841(a), 846. The applicable Guidelines range is 262 to 327

months. Jones, who is paraplegic, argues that (1) the district court erred in refusing

to apply U.S.S.G. § 5H1.4, which allows for a downward departure based on

“extraordinary physical impairment,” and (2) his sentence is substantively

unreasonable.

      After the Supreme Court’s decision in United States v. Booker, 543 U.S. 220

(2005), we review a district court’s decision whether to grant a downward

departure as part of the overall substantive reasonableness analysis. See United

States v. Kaplan, 839 F.3d 795, 804 (9th Cir. 2016) (“[T]o the extent that a district

court has framed its analysis in terms of a . . . departure, we will treat such so-

called departures as an exercise of post-Booker discretion to sentence a defendant

outside of the applicable guidelines range [, and that sentence] is subject to a

unitary review for reasonableness.” (alterations in original) (quoting United States

v. Mohamed, 459 F.3d 979, 987 (9th Cir. 2006))). As a result, the question

whether the district court erred by not applying a departure under § 5H1.4 is

“replaced” by the question whether the district court “impose[d] a reasonable

sentence.” United States v. Vasquez-Cruz, 692 F.3d 1001, 1005 (9th Cir. 2012)

(quoting Mohamed, 459 F.3d at 986) (internal quotation marks omitted).

      Jones’s below-Guidelines sentence is substantively reasonable. See United

States v. Carty, 520 F.3d 984, 988 (9th Cir. 2008) (noting that a sentence within the


                                           2
Guidelines range is usually reasonable); United States v. Bendtzen, 542 F.3d 722,

729 (9th Cir. 2008) (“Because ‘a Guidelines sentence will usually be reasonable,’

[the defendant’s] below-Guidelines sentence, supported by the district court's

specific reasoning, is reasonable.” (citations and internal quotation marks omitted)

(quoting Carty, 520 F.3d at 994)). It was not an abuse of discretion for the district

court to conclude that Jones’s disability—though undoubtedly challenging—did

not require an additional downward variance from the Guidelines range. Nor does

Jones identify another reason why his sentence is unreasonable. Accordingly, we

AFFIRM.




                                          3